 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDof America, AFL-CIO, is a labor organization within the meaning of Section 2(5) of the Act.3.All production and maintenance employees of Harrisburg Building UnitsCo., Inc., employed at its plant in Harrisburg, Pennsylvania, exclusive of officeand clerical employees, supervisors, and guards as defined in the Act, constitute,and have at all times material to this proceeding constituted, a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9 (b) of theAct.4.Heavy & Highway Construction Workers Union Local No. 158, affiliatedwith the International Hod Carriers, Building & Common Laborers Union of Amer-ica,AFL-CIO, was on March 9, 1955, and at all times since has been, the ex-clusive representative of all the employees in the aforesaid appropriate unit for thepurposes of collective bargaining within the meaning of Section 9 (a) of the Act.5.As a result of the failure and refusal to bargain collectively with Heavy &Highway Construction Workers Union Local No. 158, affiliated with the Inter-national Hod Carriers, Building & Common Laborers Union of America, AFL-CIO,as the exclusive representative of the employees in the aforesaid appropriate unit,as found in section III, above, Harrisburg Building Units Co., Inc., York Build-ing Products Co., Inc., and Lincoln Stone Co., Inc., have engaged in and are en-gaging in unfair labor practices within the meaning of Section 8 (a) (5) of theAct.6.By interfering with, restraining, and coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act, as found in section III, above,the said companies have engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]Electrical Contractors of Troy and VicinityandBuell WinslowandLocal 438, International Brotherhood of Electrical Work-ers, AFL-CIO, Party to the ContractBarnum Bros. Co.andBuellWinslowandLocal 438, Interna-tional Brotherhood of Electrical Workers, AFL-CIO, Party tothe ContractDevoe ElectricalCompany,Inc.andBuellWinslowandLocal438, International Brotherhood of Electrical Workers, AFL-CIO, Party to the ContractWilliam C. DunkerandBuellWinslowandLocal 438, Interna-tional Brotherhood of Electrical Workers, AFL-CIO, Partyto the ContractGilboe Electric ServiceandBuell WinslowandLocal 438, Inter-nationalBrotherhood of Electrical Workers, AFL-CIO, Partyto the ContractGordon L. Hayes AssociatesandBuell WinslowandLocal 438,International Brotherhood of Electrical Workers, AFL-CIO,Party to the ContractJohn J. JoyandBuellWinslowandLocal 438, InternationalBrotherhood of Electrical Workers, AFL-CIO, Party to theContract116 NLRB No. 48. ELECTRICAL CONTRACTORS OF TROY AND VICINITY355Lafferty Electric Co.andBuell WinslowandLocal 438, Interna-tional Brotherhood of Electrical Workers, AFL-CIO, Party tothe ContractMichael McCloskeyandBuell WinslowandLocal 438, Interna-tional Brotherhood of Electrical Workers, AFL-CIO, Party tothe ContractManey Electrical CompanyandBuellWinslowandLocal 438,International Brotherhood of Electrical Workers, AFL-CIO,Party to the ContractSalem Electric Supply Co.andBuell WinslowandLocal 438, In-ternationalBrotherhood of ElectricalWorkers, AFL-CIO,Party to the ContractSmith Electric Company, Inc.andBuell WinslowandLocal 438,International Brotherhood of Electrical Workers, AFL-CIO,Party to the ContractA. J. Stellone,a sole proprietor,doing business as Stellone's Elec-tricShopandBuellWinslowandLocal 438, InternationalBrotherhood of Electrical Workers, AFL-CIO, Party to theContractTrojan Hardware Co.andBuell WinslowandLocal 438, Interna-tional Brotherhood of Electrical Workers, AFL-CIO, Party tothe ContractWilliam J. Trombley,a sole proprietor,doing business asTrombley Electric ServiceandBuell WinslowandLocal 438,International Brotherhood of Electrical Workers, AFL-CIO,Party to the ContractTroy Electric CorporationandBuell WinslowandLocal 438, In-ternationalBrotherhood of ElectricalWorkers, AFL-CIO,Party to the ContractWilliam J. TyrrellandBuellWinslowandLocal 438, Interna-tional Brotherhood of Electrical Workers, AFL-CIO, Party tothe ContractGeorge H. White,a sole proprietor,doing businessas White Elec-tricalCo.andBuellWinslowandLocal 438, InternationalBrotherhood of Electrical Workers, AFL-CIO, Party to theContractLocal 438, International Brotherhood of ElectricalWorkers,AFL-CIO (Electrical Contractors of Troy and Vicinity, et al.)andBuell WinslowandElectrical Contractors of Troy and Vi-cinity:Barnum Bros. Co.; Devoe Electrical Company, Inc.;William C. Dunker; Gilboe Electric Service; Gordon L. Hayes 356DECISIONS OF^ NATIONAL LABOR RELATIONS BOARDAssociates;John J. Joy;Lafferty Electric'Co.;MichaelMcCloskey;Maney Electrical Company; Salem Electric Sup-ply Co.;Smith Electric Company, Inc.; A. J. Stellone,a sole-proprietor,doing business as Stellone's Electric Shop; TrojanHardware Co.; William J. Trombley,a sole proprietor, doingbusiness as Trombley Electric Service;Troy Electric Corpo-ration;William J. Tyrrell; George H. White, a sole proprietor,doing business as White Electrical Co., Parties to the Contract.Cases Nos. 2--CA-4326,2-CA-4327,2-CA-4,1'28,2-CA-4329, 2-CA-4330, 2-CA-4331, 2-CA-4333, 2-CA-4334, 2-CA-4335, 92-CA-4336,2-CA-4337, 2-CA'-4338, 2-CA-4339, 2-CA-4340, 92-CA=4341, 2-CA-4342, 2-CA-4343, 2-CA-4345, and 2-CB-13893. July31,1956DECISION AND ORDEROn December 28, 1955, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Report at-tached hereto.Thereafter, the General Counsel filed exceptions to theIntermediate Report together with a supporting brief.The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and finds merit in some of the General Counsel's exceptions.Accordingly, the Board adopts the findings of the Trial Examineronly to the extent that they are consistent with this Decision andOrder.1.Jurisdiction:The General Counsel contends that the individualcompanies named in the complaint, having jointly bargained with theRespondent Union under the designation of "Electrical Contractorsof Troy and Vicinity," constitute a single employer for jurisdictionalpurposes.Paragraph numbered 2 (d) of the complaint alleges that"During the past year the employers of the Troy Association in thecourse and conduct of their business operations, performed services atsaid places of business valued at in excess of $200,000, of which serv-ices valued at in excess of $200,000 were furnished to various enter-prises,which enterprises shipped goods and/or performed servicesvalued at in excess of $50,000 out of State wherein such enterprisewas located."At the hearing the General Counsel and the Respondent Unionstipulated that of the 17 companies named in the complaint the com-bined business of 7 met the standard set forth in paragraph numbered ELECTRICAL CONTRACTORS -OF TROY AND VICINITY3572 (d) of the 'complaint.'Among these seven crucial companies areBarnum Bros. Co. and Salem Electric Supply Co. The others are.Smith Electric Company, Inc., Troy Electric Corporation, GordonL.Hayes Associates,William' C. Dunker, and Devoe ElectricalCompany, Inc.The Trial Examiner assumed that generally the Respondent Em=ployers. constitute a single employer within the meaning of the Act.He found, however, that Barnum Bros. Co. and Salem Electric Sup-ply Co. had not participated in the joint bargaining and thereforewere not part of the multiemployer unit.As the stipulation specifiedonly that the combined business of the seven-named employers met theBoard's jurisdictional standards without a breakdown of the businessdone by the individual companies, the Trial Examiner concluded thatifBarnum and Salem are excluded from the broad unit, the stipula-tion is insufficient to establish that the remaining Respondent Em--ployers furnish sufficient services to out-of-State enterprises to justifythe assertion of jurisdiction.Accordingly, he recommended the dis-missal of the complaint for jurisdictional reasons.For the reasons given below, we agree that the Troy group of elec-trical contractors constitutes a single employer.We do not agree,however, with the Trial Examiner's finding that Barnum and Salemare not part of the multiemployer unit and therefore with his recom-mendation that the complaint be dismissed because of failure to meetthe Board's jurisdictional standards.For a number of years-at least since June 1947-the RespondentEmployers, small electrical contracting companies located in andabout Troy, New York, and referring to themselves as "Electrical'Contractors of Troy and Vicinity," have been parties to a collective-bargaining agreement with the Respondent Union.The 1947 basic contract was amended annually, -primarily for pur-poses of adjusting wage rates.Negotiations for amendment of theoriginal contract proceeded in the following manner.After each sig-natory of the contract had received a request for modification of thecontract from the Union, one of the contractors, in the first years Wil-liam C. Dunker and later Smith of Smith Electric Company, Inc.,called some of the contractors and agreed with them 'on the time andWith the exceptionof BarnumBros., the RespondentEmployers did not file answersto the complaintas requiredby Section 102.20 of theBoard's Rules and RegulationsSubsequently,Barnum sentthe GeneralCounsel a letter in which it specifically admittedthe commerce allegations of the complaint.At thehearing the following Respondentsnamed in the complaint did not appear:ElectricalContractorsof Troy andVicinity,Barnum Bros Co, Maney ElectricalCompany, Salem Electric SupplyCo., TrojanHardware,Co , and William J. Tyrrell.Lafferty Electric Co. did,not appearon the first2 days of thehearing on November 7 and 8,1955,but Mr. JohnF. Lafferty of that companyappearedas a witness on behalfof theRespondentUnion on the third dayof the hearing.Those ofthe Respondent Employers who appeared at the hearing merely deniedhaving committedunfair labor practicesbut did notdeny the commerce allegations in the complaint. 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDplace for meeting the Union. Then, either Dunker or Smith informedthe remaining contractors of the meeting to be held.At the first meet-ing with the Union the proposals of the latter were received and thenthe employers withdrew to discuss their counterproposals among them-selves.Thereafter, the employers met for a number of times with theunion representatives and finally reached agreement.Not all em-ployers participated in these negotiations to the same degree.Somewere very active and participated in most, if not all, meetings.Moreemployers attended the first meetings than the later ones, because of adecline in interest.At the last meeting not more than 3 or 4 employerswere usually present. Some of the employers never showed up at anyof the meetings.3After the last meeting, the Union had the agreementtyped and in the following days the business agent took the agree-ment to each employer for his signature on a single copy. Invariablyall employers then in the group signed the agreement without modifi-cation, after the business agent explained its terms to those who werenot familiar with them because of nonattendance or poor attendanceat the bargainingsessions.The record is clear that the Respondent Employers are not boundtogether in any formal association, as the group has no formal officersor membership, maintains no bank account, conducts no regular meet-ings, and collects no dues.However, these circumstances do notpreclude a finding that such an informal group constitutes a singleemployer within the meaning of the Act.' In theSanta Clara CountyPharmaceutical Associationcase,4 the Board stated as follows :In cases involving associations or groups of employers it iswell-established policy for the Board to treat all the employersas a singleenterprise for jurisdictional purposes, and to applyits jurisdictional standards on the basis of their total operations,where the evidence is 'clear - that the employers unequivocallyintend to be bound in collective bargaining by group rather thanindividual action.Such evidence appears when, for example, theemployers participate personally with other employers in jointnegotiations, or when they delegate to a joint bargaining repre-f At the hearing, Employers Theodore G. Gilboe, Michael McCloskey, William J.Trombley,and George H. White testified that they never had attended any bargaining session eitherin person or by representative.The General Counsel considered this testimony conclusiveevidence that these employers had at no time manifested an intention to be bound bygroup action and moved to dismiss the case against them. The Trial Examiner,accord-ingly, dismissed the cases against Gilboe Electric Service, Case No. 2-CA-4330(errone-ously designated in the Intermediate Report, p. 2, line 4, as 2-CA-4332),MichaelMcCloskey,Case No. 2-CA-4335,William J. Trombley,a sole proprietor d/b/a TrombleyElectric Service, Case No. 2-CA-4341,and George H. White, a sole proprietor d/b/aWhite Electrical Co., Case No.2-CA-4345. In the absence of exceptions to these dis-missals, we hereby adopt thempro forma.8 SanitaryMattress Company,109 NLRB 1010, 1012;Metz Brewing Company, 9$NLRB 409, 410.4 114 NLRB 256. ELECTRICAL CONTRACTORS OF TROY AND VICINITY359sentative authority to conduct negotiations on their behalf, andthereafter uniformly adopt the agreements resulting from suchnegotiations.[Emphasis supplied.]On the facts stated above, we are satisfied that as to the majorityof the companies named in the complaint, the record clearly showspersonal participation in a pattern of joint bargaining with the Re-spondent Union.Moreover, the 1947 contract was signed by all par-ticipating companies on a single document-as were the subsequentyearly amendments.This document named as the "Employer" the"Electrical Contractors of Troy, New York" and throughout refer-ence is made not to the individual companies but to the "Employer."The contract also provided for automatic renewal in the absence ofnotice to "either party" and for a joint conference committee ofrepresentatives of the Union and the "Employer." 5Further, there is neither contention nor evidence that any companysubsequently withdrew from the group, or evinced by statement orconduct a clear and unequivocal intention to pursue a course of actionapart from the multiemployer group.'We therefore find that these companies constitute a single employerfor jurisdictional purposes.There remains the question whetherBarnum Brothers and Salem Electric were members of the multi-employer unit.Witness Smith, who acted as the informal chairman or correspond-ing secretary of the employer group in the 3 years preceding thehearing, testified that over the years there were four "most active"participants in the joint negotiations: among them was Salem Elec-tric Company.He also specifically stated that Cordier, an official ofSalem, was present at some of the meetings which preceded the sign-ing of the 1954 contract.He further testified that a second group ofemployers was less active, but was, represented at some of the ,meet-ings; and that among this group was Barnum.He could not remem-ber whether Barnum was present at the negotiations in 1954 or 1955,but was sure that Barnum had been present at some meetings overthe years, albeit infrequently, because he is a man along in years andofttimes forgot about these meetings.Dunker, who had performed the same functions as Smith beforethe latter assumed them, testified that he met Cordier of Salem onlyonce and was not sure whether it was at a bargaining session or at asocial gathering.As to Barnum, he testified that Barnum personallyattended a few meetings and that he occasionally appeared at negotia-tion meetings.6Cf.John8on Optical Company, et al.,85 NLRB 895,896, footnote 5.G BunkerHailand Sullivan Mining and Concentrating Co., et ai.,89 NLRB 243, 253. 360DECISIONSOF NATIONALLABOR RELATIONS BOARDThis testimony of Smith and Dunker is uncontradicted by anyother witness or by any other evidence in the record and is not neces-sarily inconsistent.The record is clear that no employer participatedin the various bargainingsessionsat all times.In the 3 years preced-ing the hearing, Dunker was less active in bargaining negotiationsthan theretofore and participated in fewer meetings. It would also.appear that Smith was usually, although not necessarily, always,,present.It is therefore entirely possible that Smith met representa-tives of Barnum Bros. Co. and Salem Electric Supply Co. at somemeetingswhich Dunker did not attend andvice versa.?The only testimony offered as to the participation of the variousemployers in joint collective-bargaining negotiations was that ofDunker and Smith. The Trial Examiner considered the testimonyof these two witnesses adequate to support a finding that the Hayes,Dunker, Smith Electric, Devoe, and Troy Electric companies hadparticipated in joint collective-bargaining negotiations and thereforewere part of a multiemployer unit, but inadequate to justifya similar'finding as to the Barnum and Salem Electric companies.Yet thetestimony of Dunker and Smith relating to participation in jointnegotiationsis essentially no more detailed, explicit, or reliable in thecase of the first 5 companies than it is for the latter 2.Contrary to7We do not agree with the Trial Examiner that Smith's testimony concerning Barnum'sparticipation was "pure conjecture."The Trial Examiner apparently based this finding,on the following exchange dealing with the 1954 and 1955 bargaining meetings :Q. [By the General Counsel examining witness Smith under Rule 43(it fair to say that the following were somewhat less active,but were present fromtime to time during negotiations:Tyrrell and Barnum, Devoe,Stellone,Troy Electricand John Joy?A.Well, I don't remember exactly, because there are no minutes of these meetingsand I'm-it's pure conjecture on my part as to whether these people were or werenot present.Some of them may have been present at an initial meeting, skippedperhaps two meetings and then showed up perhaps at a subsequent meeting. I can'tanswer that truthfully.Q.Well, to the best of your recollection,some of the group were less active thanthe other group?A. I would qualify them as less active, yesQ. There was some degree of activity involved 9A. They were represented at some of the meetings.The above testimony relates to the varied degree of bargaining participation of a group,of six employers.Standing alone, it does not reflect the nature of Barnum's activities asparticipant in group bargaining.However, we believe that it has to be read in con-junction with that part of Smith's testimony which related specifically to Barnum, andis as follows :Q. [By the General Counsel examining witness Smith under Rule 43 (c)] : Andwas the gentleman from Barnum Brothers Company present in either of those twoyears [1954 or 19551A I don't remember.Mr. Barnum attended infrequently and I couldn't say ifhe was present In 154 or '55.Q.He attended infrequently these meetings,but he did attend, is that right?A.Well, I don't know if he attended in '54 or '55, when I mean he attended in-frequently,in prior yearsMr. Barnum is a man along in years and he oftentimesforgot about these meetings,and just didn't show up.Q. But he has, over the years,shown up 9A. Over the years,he has been present ELECTRICAL CONTRACTORS OF TROY AND VICINITY,361the Trial Examiner, we find that by their participation in joint bar-gaining negotiations at various times during the past few years andby their invariable signing of the collective-bargaining contract whichresulted from joint negotiations between the Respondent Employersand the Respondent Union, the Barnum and Salem Electric companiesmanifested an unequivocal intention to be bound in collective bargain-ing by group rather than by individual action and that they are, there-fore, part of the multiemployer unit.We further find, on the basis ofthe stipulation as to commerce, that the Respondent Employers areengaged in commerce within the meaning of the Act and that it will,effectuate the policies of the Act to assert jurisdiction herein.'2.The bargaining agreement between the Respondent Employers,and the Respondent Union, entered into in 1947 and since renewedfrom year to year with certain amendments, primarily pertainingto wage rates, contains'the following provision :Article II, Sec. 3.The Employer shall employ only membersin good standing of the Union on all electrical work; should,.however, the Union be unable to furnish the Employer withworkmen within 48 hours of the time the Union or its representa-tive receives the request, the Union shall issue temporary work-ing cards to workmen who apply and are acceptable to bothparties until such time as the Union can furnish workmen.Anysuch workmen shall receive at least the minimum wages and workunder the conditions of this Agreement.The record is clear that the parties to this agreement have fullyadhered to it and that the Respondent Employers have hired elec-tricians exclusively through the Respondent Union.We find that article II, section 3, exceeds the limits of union securitypermitted under the proviso to Section 8 (a) (3) of the Act.Accord-ingly, we further find that by maintaining and enforcing this pro-vision, the Respondent Employers have violated Section 8 (a) (3) and(1) and the Respondent Union Section 8 (b) (2) and (1) (A) of theAct.'3.We agree with the Trial Examiner's finding that the "Electrical'Contractors of Troy and Vicinity," due to the informality of its or-ganization and lack of formal officers, does not constitute an "associa-tion" against which an order of the Board could properly lie.Ac-cordingly, we shall dismiss the complaint insofar as it alleges thatthe "Electrical Contractors of Troy and Vicinity," as distinct fromits members, has committed unfair labor practices.S JonesboroGrain Drying Cooperative,110 NLRB 481, as modified by'Whippany MotorCo., Inc.,115 NLRB 52.9New York State Employees Association,Inc., at at.,93 NLRB 127, enfd. 196 F. 2d78 (C. A. 2). 362DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.We also agreewiththe Trial Examiner's finding that the Re-spondentUnionhas not discriminated against the Charging Party,BuellWinslow.The General Counsel excepts to this finding on theground that the Trial Examiner erred in crediting the testimony ofBusinessAgentDurivage and in refusing to credit the testimony ofWinslow.We do not overrule a Trial Examiner's resolutions, ofcredibility except where the clear preponderance of all the relevantevidence convinces us that the Trial Examiner's resolution was in-correct.10A close scrutiny of the record reveals nothing to warrantsuch conclusion in this case.Accordingly,we adopt the Trial Exam-iner's credibility resolutions, and shall dismiss the complaint againsttheRespondentUnioninsofar as it allegesthatit violatedthe Act byrefusing to refer Winslow to the Cortright job.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents,'herein found to be unfair laborpractices, occurring in connection with the operations of the Employersdescribed in section 1, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYHaving found that the Respondents have engaged in certain unfairlabor practices, we shall order them to cease and desist therefrom andto take certain affirmative action designed to effectuate the policies.of the Act.Having found that the Respondents have maintained and enforcedan agreement which contains an unlawful hiring arrangement, weshall order them to cease and desist from giving effect to such unlawfularrangement.Upon the basis of the foregoing findings of fact, and upon the rec-ord as a whole, the Board makes the following :CONCLUSIONS OF LAW1.Barnum Bros. Co., Devoe Electrical Company, Inc., William C.Dunker, Gordon L. Hayes Associates, John J. Joy, Lafferty ElectricCo.,Maney Electrical Company, Salem Electric Supply Co., SmithElectric Company, Inc., A. J. Stellone, a sole proprietor, doing busi-ness asStellone's Electric Shop, Trojan Hardware Co., Troy ElectricCorporation, and William J. Tyrrell are engaged in commerce withinthe meaning of Section 2 (6) and (7) of the Act.10StandardDry Wall Products, Inc.,91 NLRB544, 545, enfd.188 F. 2d 362 (C. A. 3). ELECTRICAL CONTRACTORS OF TROY AND VICINITY3632.Local 438, International Brotherhood of ElectricalWorkers,AFL-CIO, is a labor organization within the meaning of Section 2,(5) of the Act.3.By maintaining and enforcing an agreement which requires theRespondent Employers to employ-only members in good standing inthe Respondent Union, and that employees or applicants for employ-ment obtain job referrals or permission to work from the RespondentUnion, the Respondent Employers have engaged in and are engagedin unfair labor practices within the meaning of Section 8 (a) (3) and(1) of the Act and the Respondent Union has engaged in and is en-gaging in unfair labor practices within the meaning of Section 8(b) (2) and (1) (A) of the Act.4.The unfair labor practices found herein are unfair labor prac-tices affecting commerce within the meaning of Section 2 (6) and (7),of the Act.5.The Respondents "Electrical Contractors of Troy and Vicinity,"Gilboe Electric Service, Michael McCloskey, William J. Trombley, asole proprietor, doing business as Trombley Electric Service, andGeorge H. White, a sole proprietor, doing business as White ElectricCo., have not engaged in unfair labor practices within the meaningof the Act.The Respondent Employers and the Respondent Union have notengaged in unfair labor practices within the meaning of the Act withrespect to Buell Winslow.ORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that :A. The Respondents Barnum Bros. Co., Devoe Electrical Com-pany, Inc.,William C. Dunker, Gordon L. Hayes Associates, JohnJ. Joy, Lafferty Electric Co., Maney Electrical Company, Salem Elec-tric Supply Co., Smith Electric Company, Inc., A. J. Stellone, a soleproprietor, doing business as Stellone's Electric Shop, Trojan Hard-ware Co., Troy Electric Corporation, and William J. Tyrrell, theirofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Maintaining and enforcing any agreement or understandingwith Local 438, International Brotherhood of ElectricalWorkers,AFL-CIO, which requires employees or prospective employees to bemembers of the Respondent Union or to obtain job referrals or per-mission to work from the Respondent Union as a condition of em-ployment, except to the extent permitted under the proviso to Section8 (a) (3) of the Act. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) In any like or related manner interfering with, restraining, orcoercing its employees or applicants for employment in the exerciseof the rights guaranteed in Section 7 of the Act, except to the extentthat such rights may be affected by an agreement requiring member-ship in a labor organization as a condition of employment as author-ized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post at their respective business offices in Troy, North Green-bush, Salem, Cohoes, and Watervliet, New York, and at all projectsnow being operated by them at which electricians are employed, copiesof the notice attached hereto marked -"Appendix A." 11Copies ofsuch notice, to be furnished by the Regional Director for the SecondRegion, shall, after being duly signed by the respective RespondentEmployers' representatives, be posted by each of them immediatelyupon receipt thereof, and maintained by each of them for sixty (60)consecutive days thereafter in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent Employers to insure that said noticesare not altered, defaced, or covered by any other material.(b)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, as to what steps theRespondent Employers have taken to comply herewith.B. The Respondent Union, Local 438, International Brotherhoodof ElectricalWorkers, AFL-CIO, its officers, representatives, agents,successors, and assigns, shall :1.Cease and desist from :(a)Maintaining or enforcing any agreement or understandingwith Barnum Bros. Co., 179 River Street, Troy, New York; DevoeElectrical Company, 93 Fourth Street, Troy, New York; William C.Dunker, 222 North Greenbush Road, North Greenbush, New York;Gordon L. Hayes Associates, Inc., 297 River Street, Troy, New York;John J. Joy, 48 Kunker Avenue, Troy, New York; Lafferty ElectricCo., 136 Fourth Street, Troy, New York ; Maney Electrical Com-pany, 352 4th Avenue, Troy, New York; Salem Electric Supply Co.,Salem, New York; Smith Electric Company, Inc., 110 Remsen Street,Cohoes, New York; A. J. Stellone, a sole proprietor, doing businessas Stellone's Electric Shop, 1127 Seventh Avenue, Watervliet, NewYork; Trojan Hardware Co., Congress and Fourth Streets, Troy,New York; Troy Electric Corporation, 779 Pawling Avenue, Troy,New York; and William J. Tyrrell, Oxford Road, Troy, New York;or any other employer within its territorial jurisdiction over whomn In the event that this Order is enforced by a decree of a United State Court of Appealsthere shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." ELECTRICAL CONTRACTORS OF TROY AND VICINITY365the Board would exert jurisdiction, which requires employees or pro-spective employees to be members of its organization, or to obtain ajob referral or work permit from its organization as a condition ofemployment, except as authorized by Section 8 (a) (3) of the Act.(b) In any like or related manner restraining or coercing em-ployees or prospective employees of the above-named Employers orany other employer within its territorial jurisdiction over which theBoard would assert jurisdiction, in the exercise of the rights guaran-teed in Section 7 of the Act, except to the extent that such rights maybe affected by an agreement requiring membership in a labor organ-ization as a condition of employment as authorized by Section 8 (a)(3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Post at its business office in Troy, New York, copies of thenotice attached hereto marked "Appendix B." 12Copies of saidnotice, to be furnished by the Regional Director for the Second Re-gion, shall, after being duly signed by the representative of the Re-spondent Union, be posted by it immediately upon receipt thereof,and maintained by it for sixty (60) consecutive days thereafter inconspicuous places, including all places where notices to members.are customarily posted.Reasonable steps shall be taken by theRespondent Union to insure that such notices are not altered, d4'-faced, or covered by any other material.(b)Mail to the Regional Director for the Second Region signedcopies of the notice attached hereto marked "Appendix B" for post-ing, the Respondent Employers being willing, at the latters' busi-ness offices and at building projects within the territorial jurisdictionof the Respondent Union on which the Respondent Employers areengaged and employ electricians, in places where notices to employeesare customarily posted.Copies of said notices, to be furnished bytheRegional Director for the Second Region, shall, after beingsigned as provided above, be forthwith returned to said RegionalDirector for posting.(c)Notify. the Regional Director for the Second Region in writ-ing, within ten (10) days of the date of this Order, as to what stepsthe Respondent Union has taken to comply herewith.IT'IS FURTHER ORDERED that the complaint be, and it hereby is, dis-missed insofar as it alleges that "Electrical Contractors of Troy andVicinity" as a distinct entity, and Gilboe Electric Service, MichaelMcCloskey,William J. Trombley, a sole proprietor, doing businessas Trombley Electric Service, and George H. White, a sole proprietordoing business as White Electric Co. violated Section 8 (a) (3) and(1) of the Act and insofar as it alleges that the Respondent Employ-'See footnote 11. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARD,ers andthe Respondent Union violated Section 8 (a) (3) and (1)and Section 8 (b) (2) and (1) (A) of the Act with respectto Buell,Winslow.MEMBER PETERSON,dissenting :The General Counsel's theory for asserting jurisdiction in thiscase,as stated by my colleagues, is that the 17 individualemployersnamed in the complaint should be treated as a single employer be-causethey have "jointly bargained with the Respondent Unionunderthe designation of `Electrical Contractors of Troy and Vi-cinity."'But my brethren find that there is no association "againstwhich an order of the Board could properly lie" and they thereforedismissthe complaint as to the alleged collective entity on the correctpremise that it has no separate existence"as distinct from its mem-bers [sic]."Sufficient cohesion to warrant treating 13 of the named17 employers as 1 for jurisdictional purposes seems to me to be bot-tomed solely on fact-if it be a fact-that each of the 13 partici-pated at some time in at least 1 meeting with the Union. That thiswas the General Counsel's theory, accepted by the majority, seemsplain, because the complaint was dismissed as to 4 employers whohad signed the same document as the 13 others but had not attendedany bargaining session with the Union.In my opinion, something more than mere attendance at one of anundefined number of meetings with a union is necessary to show thatthe various employers who so attend have evinced an unequivocalintent to be bound in collective bargaining by group rather than in-dividual action.Because that is allthatappears as a basis for treat-ing these 13 employers as 1, I would dismiss the complaint in itsentirety.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEES AND APPLICANTS FOR EMPLOYMENTPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuatethe policies of theNational LaborRelationsAct, we herebynotify our employees and prospective em-ployees that:WE WILLNOT maintain and enforce any agreement or under-standingwith Local 438,InternationalBrotherhoodof ElectricalWorkers, AFL-CIO, whichrequires employees or prospective em-ployees to be members of that union or to obtain job referrals orpermission to work fromthat unionas a conditionof employ- ELECTRICAL CONTRACTORS OF TROY AND VICINITY367ment, except to the extent permitted under the proviso to Section8 (a) (3) of the Act.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees or applicants for employment inthe exercise of the rights guaranteed in Section 7 of the Act, exceptto the extent that such rights may be affected by an agreement re-quiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.BARNUM BROS. Co.,Employer.Dated----------------By-------------------------------------(Representative)(Title)DEVOE ELECTRICAL COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)WILLIAM C. DUNKER,Employer.Dated----------------By-------------------------------------(Representative)(Title)GORDON L. HAVES AssocIATEs,Employer.Dated----------------By-------------------------------------(Representative)(Title)JOHN J. JOY,Employer.Dated----------------By-------------------------------------(Representative)(Title)LAFFERTY ELECTRIC CO.,Employer.Dated----------------By--------------------------------------(Representative)(Title)MANEY ELECTRICAL COMPANY,Employer.Dated----------------By--------------------------------------(Representative)(Title)SALEM ELECTRIC SUPPLY Co.,Employer.Dated----------------By-------------------------------------(Representative)(Title) 368DECISIONSOF NATIONALLABOR RELATIONS BOARDSMITH ELECTRIC COMPANY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)A. J. STELLONE,A SOLE PROPRIETOR, DOINGBUSINESS AS STELLONE'S ELECTRIC SHOP,Employer.Dated----------------By-------------------------------------(Representative)(Title)TROJAN HARDWARE CO.,Employer.Dated----------------By-------------------------------------(Representative)(Title)TROYELECTRICCORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)WILLIAM J. TYRRELL,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 438, INTERNATIONALBROTHER-HOOD OF' ELECTRICAL WORKERS, AFL-CIO, AND ALLEMPLOYEESAND APPLICANTS FOR EMPLOYMENTPursuant to a Decision and Order of the National Labor Rela-tions Board, and in order to effectuate the policies of the National La-bor Relations Act, we hereby notify our members and all employeesand prospective employees that :WE WILL NOT maintain or enforce any agreement or under-standing with Barnum Bros. Co., Devoe Electrical Company,William C. Dunker, Gordon L. Hayes Associates, Inc., John J.Joy, Lafferty Electric Co., Maney Electrical Company, SalemElectric Supply Co., Smith Electric Company, Inc., A. J. Stellone,a soleproprietor, doing business as Stellone's Electric Shop, Tro-jan Hardware Co., Troy Electric Corporation, and William J.Tyrrell, or any other employer within our territorial jurisdictionover whom the Board would assert jurisdiction, which requiresemployees or prospective employees to be members of our organ-ization, or to obtain a job referral or work permit from our or- ELECTRICAL CONTRACTORS OF TROY AND VICINITY369ganization as a condition of employment, except as authorizedby Section 8 (a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees or prospective employees of the above-named Em-ployers, or any other employer within our territorial jurisdic-tion over which the Board would assert jurisdiction, in the ex-ercise of the rights guaranteed in Section 7 of the Act, except tothe extent that such rights may be affected by an agreement re-quiring membership in a labor organization as a condition ofemployment as authorized by Section 8 (a) (3) of the Act.LOCAL438,INTERNATIONAL BROTHERHOOD OFELECTRICAL WORKERS,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been duly filed and served;an order consolidating the above-entitled cases, a consolidated complaint, and a notice of hearing thereon having beenissued and served by the General Counsel of the National Labor Relations Board;and an answer having been filed by the Respondent Union and one Respondent Em-ployer, a hearing involving allegations of unfair labor practices in violation of Sec-tion 8 (a) (1) and (3) and 8 (b) (1) (A) and (2) of the National Labor RelationsAct, as amended (61 Stat. 136), herein called the Act, was held in Albany, New York,before the duly designated Trial Examiner on November 7, 8, and 9, 1955.As to unfair labor practices, in substance, the consolidated complaint alleges that:(1) The above-named Employer Respondents, since October 1954, have discrimi-nated against employees, prospective employees, and specifically one Buell Winslow,in regard to their hire or tenure of employment by being parties to a preferential hir-ing agreement with the Respondent Local 438; (2) since the same date the Respond-ent Local 438 has caused the above-named Respondent Employers, and other em-ployers, to discriminate against employees and prospective employees, and specificallythe same Buell Winslow, by maintaining and enforcing a contract containing illegalhiring provisions; and (3) by such conduct all Respondents have interfered with, re-strained, and coerced employees in the exercise of rights guaranteed by Section 7of the Act.At the hearing all parties were represented, were afforded full opportunity to beheard, to examine and cross-examine witnesses, to introduce evidence pertinent tothe issues, to argue orally upon the record, and to file briefs and proposed findingsand conclusions.Counsel argued on the record.The filing of briefs was waived.During the course of the hearing the General Counsel moved, and the Trial Ex-aminer granted the motion, to dismiss allegations of the consolidated complaint re-lating to Cases Nos. 2-CA-4332, 4335, 4341, and 4345.At the conclusion of the hearing counsel for Respondent Local 438 moved fordismissal of the allegations relating to that Respondent.Ruling was then reserved.It is disposed of by the findings, conclusions, and recommendations appearing below.Upon the entire record in the case, and from his observation of the witnesses, theTrial Examiner makes the following:I.THE ALLEGED UNFAIR LABOR PRACTICESThe one common target in these many consolidated cases, brought by the GeneralCounsel, is conduct on the part of Local 438, IBEW, as it operates within the areaof its jurisdiction-in and near Troy, New York.405448-57-vol. 11625 370DECISIONSOF NATIONALLABOR RELATIONS BOARDThe two majorissues raised inthe complaint in substance are: (1) The legalityunder the Act of certain "unionsecurity provisions" in a contract between Local438 and 17 of.the 62 electrical contractorsdoingbusiness in Troy and vicinity; and(2) the legality under the Act of one specifically claimed incident, involving one BuellWinslow, of refusal on the part of Local 438 to refer him to a certain job in HudsonFalls,New York. These twomajor issuesare not related by any allegation that theclaimed discrimination in Hudson Falls was in pursuance of the contract at Troy.As to the Troy matter. In the first place, evidence at the hearing definitely revealed(and General Counsel finally in effect conceded) that there is no such employer en-tity as "Electrical Contractors of Troy and Vicinity" as named in a charge signed byBuell Winslow, in Case No. 2-CA-4326, or as likewise named and thereupon called",Troy Association" in the consolidated complaint.Although the complaint refersto "The Troy Association and The Members of the Troy Association," and allegesthat: (1) "The Troy Association is an association, of approximately seventeen em-ployers."and (2) "The Troy Association performs, among other things, thefunction of negotiating and administering collective bargaining agreements, on be-half of its employer Members, with Local 438," the General Counsel proved con-vincingly through his own witnesses that there is no association, no officer, no office,no membership, and no formal organization of any kind, particularly one with the"function" of "negotiating and administering" contracts made "on behalf of its em-ployer Members."Since the Respondent in Case No. 2-CA-4326 does not in fact exist, and, so faras the record shows, never did, it would appear reasonable at this point to note thatthe Trial Examiner will recommend that the complaint in that case be dismissed.I"t,would be most difficult, in his opinion, to enforce an orderagainsta mere term ofconvenience.As to the many cases involving the individual contractors, the Board's jurisdictionmust first be established before consideration may be reached as to the legality ofany contract.Outside the fact that each does some electrical contract work, the one commonpoint of distinction among the employers named is that for a number of.years eachhas signed the same contract with Local 438.In quick summary, the circumstances relevant to this common point are as follows:(1) For a number of years there have been contractual relations between Local438 and each of the employers specifically cited as Respondents, each of them sign-ing as anindividual employer, but all signing the same document, whether that docu-ment was a comprehensive agreement,as in1947, or annual amendments to thatagreement.(2)Each year, sometime before expiration of the annual wage provisions, thebusiness manager of Local 438 has advised each employer, previously a party to theagreement, of the expiration date and has requested all that they meet with repre-sentatives of the Local at a given time and place to negotiate changes in the contractfor the next year.(3)Each year some of these employers have actually met with the union repre-sentatives and have participated in such group negotiations, while others have at-tended no meetings, but merely have later signed the document as presented to themby Local 438 for'signature.As noted above, the evidence reveals no actual, formal association of employers,with membership empowering it to act, in any manner, on behalf of members. In-deed, General Counsel does not urge that the Board exercise jurisdiction on the basisof an actual employer association, in accordance with principles early established inCarpenter & Skaer, Inc., et al.,90 NLRB 417, 419.In claiming jurisdiction,the ultimatepositiontaken by General Counsel, as voicedin oral argument, is that atleast13 of the original group of 17 employers "consti-tute a true multi-employer group under the Board's cases so as to warrant assertionof jurisdiction."And in urging that the employers here concerned be considered"a true multi-employer group," he cites the Board's discussion of this problem inSanta Clara County Pharmaceutical Association, et al.,114 NLRB 256. The specificelement relied upon, as determinative, in General Counsel's words is the fact theinstantemployers have agreed "to jointly meet, negotiate, thresh out a contract withthe union."While there is no evidence of formal agreement thus to negotiate, atacit agreement may reasonably be inferred, since there is no question but that atleast some of the employers did get together with the Union before contract pro-visions were signed.By practice, then, it may be said that these employers camewithin a definition, as quoted from theSanta Claracase, of a group that "manifesteda desire to be bound in their laborrelationsby joint ratherthan by individualaction."TheSanta Claracase, on this point, citesFish Industry Committee, 98 ELECTRICAL CONTRACTORS OP TROY AND VICINITY371NLRB 696. In the opinion of the Trial Examiner the factsrelated in the latter casedo not square precisely with those here revealed.There an actual "committee" wasselected to negotiate the contract for all.Here nosuch committee existed.TheFishIndustry Committee,however, citesBryant'sMarina, Inc.,92 NLRB 718. In thelastmentioned case the negotiating circumstances are more nearly like thoseexistingin Troy, employers periodically getting together and jointly negotiating agreements.Although commerce jurisdiction was not apparently involved in that case,determina-tion of a "multi-employer unit"was in issue.Itmay well be that the Board wouldconsider that case as authority for considering the Troy employersas a similar group,despite the fact thatBryant'sMarina, Inc.,involvesmany Pacific Northwest ship-builders,while the Troy group in its entiretyrepresents less than one-third of thetotal number of small electrical contractorsin onecity, and includes some contractorswho seldom, if ever, hire employees.For the purposes of this report it will be as-sumed that the Board would conclude the Troy group to be a "multi-employer unit."It does not yet follow, however, that the Board must, or in the exercise of its dis-cretion should, assert jurisdiction over the Troy group. It must first be shown thatthe flow of interstate commerce is affected.On this point, the General Counsel conceded that "none of the . . . compa-nies . . . does the type of business which would warrant assertion of jurisdic-tion..He then obtained from counsel for the Respondent Local 438 a stip-ulation that of the total number of employers involved "the business of seven alonemeets the standards"-of performing services valued at more than $200,000 forother enterprises engaged in interstate commerce.General Counsel also made itclear that this stipulation does not mean thateach,or even any, of the seven meetsthe dollar standard alone, but that only in theaggregate maytheir business befound sufficient.No commerce data as to any one of the seven companies were introduced. Theseven named are: Smith Electric Company, Inc., Salem Electric Supply Co., TroyElectricCorporation,Gordon L. Hayes Associates, William C. Dunker, DevoeElectric Company, Inc., and Barnum Bros. Co.Accepting the stipulation at its face value there must still be applied, as to eachof the seven, the test of being included in the "multi-employer group."Thattest, as noted above, is not merely the appearance of a signature upon the samecontract that others signed, but actual joint meeting and negotiation before thesigning.(That General Counsel acted without equivocation upon this interpre-tation during the hearing was demonstrated when, as noted in the section, "State-ment of the Case," he moved for promptdismissalof the complaints against fouremployers as soon as their testimony revealed that, although they had signed thecommon agreement, they had attended none of the negotiating meetings.)As to 2 of the 7 above-named-Salem Electric and Barnum Brothers-theevidence fails by a noticeable measure, in the opinion of the Trial Examiner, toestablish beyond doubt that any responsible official from either concern partici-pated in actual negotiations preceding the 1954 contract, which is in issue.Noofficial of either company was called as a witness.Testimony about them waselicitedby General Counsel from two other employers-William Dunker andJohn M. Smith, the latter of Smith Electric.As to the participation of the Salem Electric in the 1954 negotiations, and inresponse to a leading question by General Counsel, Smith answered in the affirma-tive when asked if Salem, among others, was a "most active" participant.Dunker,however, said "No, it isn't [true] " when asked by the same counsel if "somebodyfrom Salem Electric" would "show up usually."His subsequent testimony willsupport only a finding that he may have seen a Salem representative once, at somemeeting within the past 3 years, but it may have been at a socialgathering.As to Barnum Brothers, Dunker said that someone from that concern would"occasionally" appear at a meeting, without identifying the year.But, he said,"very, very rare."And Smith said that he could not answer "truthfully," butonly by "pure conjecture," whether or not anyone from that concern was everpresent.Dunker's general statement that "it was usually the same three or four or fivethat would show up" at the annual negotiations further weakens support for anyfirm conclusion that all seven of the companies, whose commerce activities mustbe included to assert jurisdiction, were active participants preceding the 1954contract.'1Additional evidence that fewer than seven took part in the 1954 negotiations appearsin a statement previously made by Dunker to a Board agent, and which General Counselapparently would have believed as an admission.There Dunker said, with reference tothe 1954 negotiations, "I negotiated the contract together with Jack Smith and someoneelse whom I do not recall." 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Trial Examiner is reluctant to presuppose that the Board will wish to assertjurisdiction over the 13 small employers in these cases,permitting such asser-tion to rest upon"pure conjecture"on the part of 1 employer as to whether ornot another employer was present at meetings.In any event,the Trial Examiner will recommend that the complaints involvingeach of these employers be dismissed,on the ground that the General Counselhas failed to establish,by a preponderance of evidence,commerce facts warrant-ing the Board'sassertion of jurisdiction.And withoutjurisdiction over the in-volved employers,allGeneral Counsel's allegations in the consolidated complaintclaiming unfair labor practices on the part of Local 438 stemming from any re-lationshipwith these employers must likewise fall.More detailed recommenda-tions will be made below.As to the second major issue-the claimed mistreatment by Local 438 of BuellWinslow.The allegations of the consolidated complaint containing specific men-tion of Winslow are so vague and general that from them it is difficult to determineJust what the General Counsel claims with respect to him.The first allegationlinking Local 438 and Winslow is (paragraph 6 and subdivisions)that "SinceOctober27, 1954,Local 438,...has caused and/or attempted to cause theTroy Association and the Members of the Troy Association,Cortright Electric,E.G. May, George Martin & Son,and other employers,to discriminate againstemployees and prospective employees,including specificallyWinslow,in regardto hire or tenure or terms or conditions of employment by: (a) maintaining ineffect and enforcing the terms of its collective bargaining agreementwith the TroyAssociation and the Members of the Troy Association... ;(b) on or aboutNovember 25, 1954, refusing to refer Winslow to employment with Members oftheTroy Association and/or any other employer,because of his nonmember-ship in Local 438." [Emphasis supplied.]Although the various parts of the quoted allegations wander off in directionscovering a good section of New York State,many of them cannot be traced backto any substantial foundation in fact revealed by the record.In the first place,as has been found, there is no such entity as the "Troy Association,"and thereare no "Members."In the second place, the evidence is insufficient,as noted above,to establish the Board's jurisdiction over the Troy employers whom GeneralCounsel chose to term the "Troy Association," and it follows that the termsof any "collective bargaining agreement" Local 438 may have with them cannotbe appropriately considered here.And as to the specific incident of "November25, 1954," not even Winslow claimed that he had either attempted to get work withany Troy employer or had asked Local 438 to refer him to any Troy employer.At most,there is some disputed testimony in the record about a single visit to theoffice of Local 438 by an individual by the name of Winslow,who is sometimes anemployee and sometimes an electrical contractor,made-according to him-on November 15, 1954, at a time when,also according to him, he wanted a jobwith the Cortright Electric Company, of Ithaca, New York, which was then doingsome electrical work on the high school at Hudson Falls, New York.The Cort-right Electric Company is referred to in the complaint only as "Cortright Electric,"without address,and the complaint contains no allegations as to commerce datarelating to it.Although a representative of that concern was called as a witnessby General Counsel, no commerce data was elicited from him.Despite the lackof allegations and the lack of testimony from a company representative,counselfor the Respondent Union stipulated with General Counsel that "if witnesses werecalled, they would testify in substance to facts which would warrant the Board'sassertion of jurisdiction over Cortright Electric."And while the Trial Examinerhas some doubts as to whether such a stipulation fully satisfies Board requirements,for the purposes of further considering the case it is here accepted at face value, anditwillbe assumed that the Board would assert jurisdiction over Cortright's.operations at Hudson Falls.Thus Cortright might well cone within the general;term "or any other employer" of paragraph 6 (b) quoted above.Bypassing intermediate points, the Trial Examiner will go at once,having as-sumed jurisdiction,to the question as to whether or not Local 438, ever refused toreferWinslow to any job, if any job was anywhere available to him.AccordingtoWinslow,on November 15 he made his only visit to Local 438, at its office inTroy, New York. There, he said, he saw Business Agent Durivage and "askedhim about a job on the school up there."Durivage,even according to his testi-mony, did not refuse to refer him to that or any job,but "took my name and myaddress, telephone number and he said it had to go before the E. Board."Winslowsaid he did not know what the E. Board was and did not inquire.He did not returnto the union office, and since then had not heard from Durivage, up to the time ofthe hearing.As the transcript plainly discloses,Winslow's testimony, is at points ELECTRICAL CONTRACTORS OF TROY AND VICINITY373evasive and at others inconsistent.While in all fairness this may have been due toillnessthe record shows that during cross-examination he collapsed on the standand further examination was delayed until the following day-the Trial Examineris far from convinced by his testimony that he actually asked Durivage to refer himto any job.He admitted that he asked no one with authority on the job site forwork.He made but a single visit to the union office.On December 22 he signeda charge filed at the Regional Office claiming that on November 25 Local 438had refused to refer him to this job; although when under oath as a witness he madeno claim of refusal,but merely of failure to communicate with him thereafter.Earlyin his examination Winslow said he had tried"several times"to join Local438.On cross-examination he said he never filled out an application to join.Atone point in cross-examination he said that in 1947 he wrote to the IBEW for a"contractor'scard,so I could use union men on the job,"at a time when he wasan employing contractor himself.Shortly thereafter,having been asked if he hadnot been told by a union agent that the Union did not issue contractor's permits,Winslow gave this confused reply: "I never asked for a contractor's permit. I askedfor a contractor's-they have a contractor's-as I understood at that time, to dothose jobs, yes, they do issue them because he-Eddie Sanders got one."As to the interview at the union office in November 1954,within the time spaceof seven questions Winslow said flatly that he gave Durivage"one of my cards;itwas a contractor's card," and"I ain't certain whether I gave him one or not."On the other hand,Durivage's testimony is a convincing denial that Winslowasked to be referred to any job.According to him,Winslow came into the office,identified himself, and merely asked,"How's work up in the Falls" and he replied,"Not so hot....There is nobody that I know of at the present time that is lookingfor any help."At about this point their conversation was interrupted by a telephonecall and was not resumed.He further denied that Winslow left him his telephonenumber or asked to be called.Although to the Trial Examiner there appears to be no reasonable explanationin the record as to why Winslow should have filed a charge claiming actual refusal,if in fact he did not ask to be referred to any job; the one recorded fact tending to-ward a likelihood that the preceding incident actually occurred,the Trial Examinercannot ignore other absences of reasonable explanations involving Winslow. InApril 1955, for example,he filed charges against some 17 employers in Troy, aswell as a nonexistent organization,and General Counsel concedes that he neverapplied to any one of them for a job.In short, theTrialExaminer is unable to credit Winslow as to his visit to theunion office.There is insufficient credible testimony to support a finding that heasked to be referred to any job, or was refused referral to any job.Furthermore,should the Board feel differently about Winslow's credibility, anddecide that he was actually refused referral,the Trial Examiner knows of no legalobligation on the part of a labor organization,absent a binding preferential hiringagreement with a specific employer, to refer nonmember applicants to that employer.Here no binding agreement is claimed to have existed.There is testimony to theeffect that Cortright, the contractor, did follow a practice of calling upon Local 438for help, but Local 438 surely may not be held accountable for voluntary practiceon the part of an employer.Here the employer is not named as a Respondent,and there is no claim that he discriminated as to Winslow.If the Trial Examinerfollows the somewhat devious reasoning of General Counsel,itwould appear thatthe latter would have the Union found in violation of the Act because it failed torefer Winslow to a job for which he had made no application with an employer whichhad no contractual relation with the Union but which made it a voluntary practice tohire through that Union and therebyacted similarly to the requirements of a prefer-ential hiring clause in an actual contract the same Union has with a few HudsonFalls contractors over whom there is no showing that the Board has jurisdiction.It is noteworthy that on this point General Counsel citedTurner ConstructionCompany,110 NLRB 1860. Since that case was reversed by the Sixth Circuit Courtof Appeals on December 10, 1955,its authority in citation is now in some doubt.In summary,itwill be recommended that the complaint be dismissed as to anyallegations of unfair labor practices on the part of Local 438 with respect toBuell Winslow.Finally,and specifically,the Trial Examiner finds that the record disclosed insuf-ficient credible evidence to support findings that: (1)The Board has jurisdictionover either the employers herein named as Respondents or the contracts cited; and(2) and even if such jurisdiction may somehow be asserted,Local 438 has causedany employer to discriminate in the hiring of Buell Winslow.It will be recommendedthat the complaint in its entirety be dismissed. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDUponthe foregoing findingsof fact,and upon the entire record in the case, theTrialExaminer makes the following:CONCLUSIONS OF LAW1.The operations of the Respondents in Cases Nos. 2-CA-4326, 4327, 4328,4329,4330, 4331, 4333, 4334, 4335, 4336, 4337, 4338, 4339, 4340, 4341, 4342,4343,and 4345 do not occur in commerce within the meaning of Section2 (6) of the Act.2.Local 438,International Brotherhood of ElectricalWorkers,AFL, is a labororganizationwithinthe meaningof Section 2 (5) of the Act.3.The Respondentsin cases cited in paragraph numbered1,above,have notengaged in unfair labor practices as alleged in the complaintwithin themeaning ofSection 8(a) (1) and (3) of the Act.4.TheRespondentUnion in Case No.2-CB-1382, has not engaged in unfairlabor practices as alleged in the complaintwithinthemeaning of Section 8 (b)(1) (A) and (2) of the Act.[Recommendations omitted from publication.]Darling and CompanyandInternational ChemicalWorkersUnion,LocalNo. 127, AFL-CIO.Case No.14-RM-129.July 31,1956DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John H. Rogers, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Union contends that the Employer's petition must be dis-missed onthe ground that thereis noclaiming labororganizationwhich is in compliance with the filing requirements of the Act andqualified to appear on the ballot if an election were directed.Thefacts are as follows :In 1938, International ChemicalWorkers Union, Local No. 127,AFL-CIO, herein called Local 127, was recognized by the Employeras representative of the production employees at its East St. Louis,Illinois, plant.Since then, Local 127 and the Employer have had suc-cessive contracts covering these employees, the latest of which wasfor a 1-year term from February 1, 1955, to January 31, 1956.Aboutthe time this last contract was executed, International ChemicalWorkers Union, AFL-CIO, herein called the International, ap-pointed a supervisor and receiver, O. E. Kernick, for Local 127 be-cause of an alleged defalcation of funds by its treasurer and businessagent.While it continued under the receivership of Kernick, Local127 forestalled automatic renewal of the contract and initiated nego-tiations with the Employer for a new agreement.'Meanwhile, Dis-I In the course of these negotiations,a 7-day extensionto the oldcontract was executed,116 NLRB No. 43.